                   Case 3:21-cv-05074-MLP Document 1 Filed 01/28/21 Page 1 of 4



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT TACOMA
8

9                                                    )       Case No.:
                                                     )
10                                                           COMPLAINT; 3:21-cv-5074
     JUSTIN WIEDENMANN,                              )
11
                                                     )       FAIR DEBT COLLECTION PRACTICES
     Plaintiff,                                      )       ACT (15 U.S.C. § 1692a, et seq.);
12                                                   )
             vs.                                     )       DEMAND FOR JURY TRIAL
13                                                   )
14   MOUNTAIN RUN SOLUTIONS, LLC,                    )
                                                     )
15   Defendant.                                      )
                                                     )
16

17                                         I. INTRODUCTION

18           1.       This is an action for damages brought by an individual consumer for Defendant’s
19
     violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter
20
     “FDCPA”).
21
                                            II. JURISDICTION
22

23           2.       Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),

24   and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
25
                                               III. PARTIES
26
             3.       Plaintiff, Justin Wiedenmann (“Plaintiff”), is a natural person residing in Clark
27

28
     County, Washington.

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No. 3:21-cv-5074                                             5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                         1
                 Case 3:21-cv-05074-MLP Document 1 Filed 01/28/21 Page 2 of 4



1           4.       Defendant, Mountain Run Solutions, LLC (“Defendant”), is a corporation engaged
2
     in the business of collecting debts by use of the mails and telephone. Defendant regularly attempts
3
     to collect debts alleged due another.
4
                                     IV. FACTUAL ALLEGATIONS
5

6           5.       Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

7           6.       Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
8
            7.       All activities of Defendant set out herein were undertaken in connection with the
9
     collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).
10

11
            8.       Within the last year, Defendant took multiple actions in an attempt to collect a debt

12   from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the following.
13          9.       Falsely representing the amount, character or legal status of a debt, including
14
     continuing to report a debt owed only by Plaintiff’s father to Plaintiff’s credit report. The debt
15
     arose from unpaid alarm monitoring services at a location other than the location at which Plaintiff
16

17   agreed to be responsible for charges in an original contract dating back to 2009. The original 2009

18   agreement was limited in scope to the location at which the alarm was located, and therefore a new
19
     agreement applied to the subsequent location where Plaintiff’s father moved and transferred the
20
     service. Plaintiff is not responsible in any way for service charges owed by Plaintiff’s father for
21
     services provided at the subsequent location. Defendant notified Defendant of the facts that
22

23   determine he does not owe the debt, but Defendant thereafter willfully decided to continue

24   collecting a debt that he did not owe by, inter alia, making negative reports to Plaintiff’s credit
25
     report (15 USC 1692e(2)(A)).
26
            10.      As a result of the aforementioned violations, Plaintiff suffered and continues to
27

28
     suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and

       COMPLAINT                                                          Trigsted Law Group, P.C.
       Case No. 3:21-cv-5074                                              5200 SW Meadows Rd, Ste 150
                                                                          Lake Oswego, OR 97035
                                                                          (888) 247-4126 ext. 1

                                                       2
                  Case 3:21-cv-05074-MLP Document 1 Filed 01/28/21 Page 3 of 4



1    severe emotional distress.
2
             11.     Defendant intended to cause, by means of the actions detailed above, injuries to
3
     Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional
4
     distress.
5

6            12.     Defendant’s actions, detailed above, were undertaken with extraordinary disregard

7    of, or indifference to, known or highly probable risks to purported debtors.
8
             13.     To the extent Defendant’s actions, detailed in paragraphs above, were carried out
9
     by an employee of Defendant, that employee was acting within the scope of his or her employment.
10

11
                   COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT

12           14.     Plaintiff reincorporates by reference all of the preceding paragraphs.
13           15.     The preceding paragraphs state a prima facie case for Plaintiff and against
14
     Defendant for violations of the FDCPA.
15
                                          PRAYER FOR RELIEF
16

17           WHEREFORE, Plaintiff respectfully prays that judgment be entered against the Defendant

18   for the following:
19
             A.      Declaratory judgment that Defendant’s conduct violated the FDCPA;
20
             B.      Actual damages pursuant to 15 U.S.C. 1692k;
21
             C.      Statutory damages pursuant to 15 U.S.C. § 1692k;
22

23           D.      Costs, disbursements and reasonable attorney’s fees for all successful claims, and

24   any unsuccessful claims arising out of the same transaction or occurrence as the successful claims,
25
     pursuant to 15 U.S.C. § 1692k; and,
26
             E.      For such other and further relief as may be just and proper.
27

28

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No. 3:21-cv-5074                                             5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                       3
              Case 3:21-cv-05074-MLP Document 1 Filed 01/28/21 Page 4 of 4



1

2

3

4
                      PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
5

6

7                                           Dated this 28th day of January, 2021
8

9

10
                                               By:_s/Joshua Trigsted ______
11                                             Joshua Trigsted, WSBA#42917
                                               Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT                                               Trigsted Law Group, P.C.
     Case No. 3:21-cv-5074                                   5200 SW Meadows Rd, Ste 150
                                                             Lake Oswego, OR 97035
                                                             (888) 247-4126 ext. 1

                                           4
